By the Court —
Beret, J.
— The complaint in this action sets out a contract between the parties, and avers a breach thereof. The demurrer admitting the truth of the complaint, the respondent is entitled to nominal damages at any rate. Sedg. on Dam., (47); 3 Par. Con., 217, 218; 2 Gr. Ev., Sec. 254. The complaint therefore contained facts sufficient to constitute a cause of action, and so the demurrer was properly overruled. If the allegation of the complaint in which the respondent seeks to lay down the rule by which his special damages are to be estimated, are insufficient or irrelevant, the defect cannot be reached by demurrer 'so long as other parts of the complaint contain a sufficient statement of a cause of action.
Whether the demurrer was well taken is the only question before us, and we therefore forbear to express any opinion upon the correct standard of damages, a matter to which the demurrer does not extend.
The order overruling the demurrer is affirmed and the action remanded.